MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                                 FILED
court except for the purpose of establishing                                Dec 15 2017, 9:15 am

the defense of res judicata, collateral                                          CLERK
                                                                             Indiana Supreme Court
estoppel, or the law of the case.                                               Court of Appeals
                                                                                  and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Sean P. Hilgendorf                                      Curtis T. Hill, Jr.
South Bend, Indiana                                     Attorney General of Indiana

                                                        Caroline G. Templeton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Dequan Rainous Estelle,                                 December 15, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        71A03-1707-CR-1722
        v.                                              Appeal from the St. Joseph
                                                        Superior Court
State of Indiana,                                       The Honorable Jeffrey L. Sanford,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        71D03-1607-F3-43



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A03-1707-CR-1722 | December 15, 2017             Page 1 of 7
                                          Case Summary
[1]   On the evening of May 24, 2016, Jason Barksdale was shot while riding his

      bicycle in South Bend. As a result of being shot, Barksdale suffered serious

      injuries and his left leg had to be amputated. Barksdale identified Appellant-

      Defendant Dequan Rainous Estelle as the individual who had shot him.


[2]   Appellee-Plaintiff the State of Indiana (“the State”) subsequently charged

      Estelle with one count of Level 3 felony aggravated battery and one count of

      Level 5 felony battery by means of a deadly weapon. Estelle was found guilty

      as charged following a three-day jury trial. The trial court entered a judgment

      of conviction on the Level 3 felony aggravated battery charge. However, due to

      double jeopardy concerns, the trial court dismissed the Level 5 battery charge.

      On July 12, 2017, the trial court sentenced Estelle to a twelve-year executed

      term of imprisonment.


[3]   On appeal, Estelle challenges the sufficiency of the evidence to sustain his

      conviction for Level 3 felony aggravated battery. Specifically, Estelle argues

      that the evidence is insufficient to sustain the jury’s determination that he was

      the individual who shot Barksdale. Because we conclude otherwise, we affirm.



                            Facts and Procedural History
[4]   On the evening of May 24, 2016, nineteen-year-old Barksdale was riding his

      bicycle northbound along Wilber Street in South Bend. While riding his

      bicycle, he observed a car traveling southbound on Wilber Street. Barksdale

      Court of Appeals of Indiana | Memorandum Decision 71A03-1707-CR-1722 | December 15, 2017   Page 2 of 7
      noticed that Tyaire Bryson was driving the car, Estelle was sitting in the front

      passenger seat, and Santori Dorsey was sitting in the backseat. Barksdale

      recognized the three men because they had all attended the same middle school.


[5]   Upon seeing Dorsey, Barksdale made a hand gesture which communicated his

      disrespect for the Gangster Disciples gang. Barksdale believed that Dorsey was

      a member of Four Corner Hustler, a rival gang of the Gangster Disciples gang,

      and thought “it was something that they two [of them] would agree on[.]” Tr.

      Vol. II, p. 62. Barksdale then continued on his way until “something told [him]

      to turn around.” Tr. Vol. II, p. 63.


[6]   When he turned around, Barksdale noticed that the car carrying Bryson,

      Estelle, and Dorsey had changed direction and was now following him. Bryson

      pulled up alongside Barksdale and, through the open front passenger-side

      window, asked Barskdale “[w]hat did you say?” Tr. Vol. II, p. 63. In reply,

      Barksdale “dropped [the disrespectful sign] again.” Tr. Vol. II, p. 64. Estelle

      then fired three shots at Barksdale before Bryson drove away from the scene.


[7]   Soon thereafter, South Bend Police Officer Jarvier Bourne was dispatched to

      the scene of the shooting. By the time Officer Bourne arrived at the scene, a

      crowd had gathered around Barksdale, who was unconscious. Officer Bourne

      and others were eventually able to resuscitate Barksdale. After being

      resuscitated but before being transported to the hospital, Barksdale identified

      Estelle and Bryson as the responsible parties.




      Court of Appeals of Indiana | Memorandum Decision 71A03-1707-CR-1722 | December 15, 2017   Page 3 of 7
[8]    Later that evening, Elkhart Police located the car that Bryson had been driving.

       Estelle’s school work was found in the car. In addition, two bullet casings were

       recovered from the car. The first was “located on the floorboard of the front

       passenger seat.” Tr. Vol. III, p. 58. The second was recovered from the track

       of the passenger seat. Investigating officers also recovered a third bullet casing

       from the scene of the shooting.


[9]    A few weeks later, on June 10, 2016, officers recovered a handgun from a car in

       which Dorsey was riding. Subsequent testing of the handgun revealed that the

       handgun was the gun that had been used in the May 24, 2016 shooting.


[10]   In light of certain social media posts which depicted Estelle displaying the

       Gangster Disciples hand signal, Jennica Benitez believed that Estelle was a

       member of the gang. At some point after the shooting, Benitez, who had

       previously dated Estelle, called Estelle. During their ensuing conversation,

       Benitez asked Estelle “why he was out here shooting people[.]” Tr. Vol. III, p.

       15. Estelle replied that Barksdale had indicated disrespect for the Gangster

       Disciples by dropping the gang’s sign. Estelle also indicated that Barksdale

       “looked like he was fix’n to grab something from his waist so then [I] shot

       him.” Tr. Vol. III, p. 15.


[11]   Due to the severity of his injuries, Barksdale remained hospitalized for just over

       one month. After being admitted to the hospital, Barksdale was placed in the

       Intensive Care Unit. He initially had to be fed through a tube because he could

       not eat. He suffered kidney failure and required dialysis and blood transfusions.


       Court of Appeals of Indiana | Memorandum Decision 71A03-1707-CR-1722 | December 15, 2017   Page 4 of 7
       He also required a bowel reconstruction surgery. In addition, because a bullet

       hit the main artery in his leg, Barksdale’s left leg had to be amputated. Also, as

       of the date that Barksdale testified at Estelle’s trial, there was still a bullet

       lodged in his pelvis.


[12]   On July 28, 2016, the State charged Estelle with one count of Level 3 felony

       aggravated battery and one count of Level 5 felony battery by means of a deadly

       weapon. A jury trial commenced on May 30, 2017. During trial, Barksdale

       testified that he was “110 percent” sure that Estelle was the individual who had

       shot him. Tr. Vol. II, p. 73. Also during trial, Benitez testified that Estelle had

       admitted to her that he had shot Barksdale. On June 1, 2017, the jury found

       Estelle guilty as charged. The trial court entered a judgment of conviction on

       the Level 3 felony aggravated battery charge. However, due to double jeopardy

       concerns, the trial court dismissed the Level 5 battery charge. On July 12,

       2017, the trial court sentenced Estelle to a twelve-year executed term of

       imprisonment. This appeal follows.



                                 Discussion and Decision
[13]   Estelle contends that the evidence is sufficient to sustain his conviction for

       Level 3 felony aggravated battery. Specifically, Estelle argues that the evidence

       is insufficient to prove that he was the individual who shot Barksdale.


               When reviewing the sufficiency of the evidence to support a
               conviction, appellate courts must consider only the probative
               evidence and reasonable inferences supporting the verdict. It is
               the fact-finder’s role, not that of appellate courts, to assess
       Court of Appeals of Indiana | Memorandum Decision 71A03-1707-CR-1722 | December 15, 2017   Page 5 of 7
                witness credibility and weigh the evidence to determine whether
                it is sufficient to support a conviction. To preserve this structure,
                when appellate courts are confronted with conflicting evidence,
                they must consider it most favorably to the trial court’s ruling.
                Appellate courts affirm the conviction unless no reasonable fact-
                finder could find the elements of the crime proven beyond a
                reasonable doubt. It is therefore not necessary that the evidence
                overcome every reasonable hypothesis of innocence. The
                evidence is sufficient if an inference may reasonably be drawn
                from it to support the verdict.


       Drane v. State, 867 N.E.2d 144, 146–47 (Ind. 2007) (citations, emphasis, and

       quotations omitted). “In essence, we assess only whether the verdict could be

       reached based on reasonable inferences that may be drawn from the evidence

       presented.” Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in

       original). Upon review, appellate courts do not reweigh the evidence or assess

       the credibility of the witnesses. Stewart v. State, 768 N.E.2d 433, 435 (Ind.

       2002).


[14]   In order to prove that Estelle committed Level 3 felony aggravated battery, the

       State was required to prove that Estelle “knowingly or intentionally inflict[ed]

       injury on a person that create[d] a substantial risk of death or cause[d] …

       protracted loss or impairment of the function of a bodily member or organ.”

       Ind. Code § 35-42-1-1.5. Estelle does not dispute on appeal that Barksdale was

       shot by a gun or that as a result of being shot, Barksdale suffered loss of a bodily

       organ as his left leg had to be amputated. Estelle merely challenges the

       sufficiency of the evidence to prove his identity as the shooter.



       Court of Appeals of Indiana | Memorandum Decision 71A03-1707-CR-1722 | December 15, 2017   Page 6 of 7
[15]   Review of the record reveals that Barksdale has consistently identified Estelle as

       the shooter. On the night of the shooting, after Officer Bourne had arrived on

       the scene and resuscitated Barksdale, Barksdale indicated that Estelle and

       Bryson had “done this to him.” Tr. Vol. II, p. 33. At trial, Barksdale

       consistently identified Estelle as the shooter, stating that he was “110 percent”

       sure that Estelle was the person who shot him. Tr. Vol. II, p. 73. In addition to

       Barksdale’s identification of Estelle as the shooter, Estelle admitted to Benitez

       that he had shot Barksdale.


[16]   Upon review, we conclude that the testimony of Officer Bourne, Barksdale, and

       Benitez is sufficient to sustain the jury’s determination that Estelle was the

       individual who shot Barksdale. Estelle’s argument to the contrary amounts to

       nothing more than an invitation for this court to reweigh the evidence, which

       we will not do. See Stewart, 768 N.E.2d 433, 435. Accordingly, we affirm

       Estelle’s conviction for Level 3 aggravated battery.


[17]   The judgment of the trial court is affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1707-CR-1722 | December 15, 2017   Page 7 of 7